***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4) and Rule 24b-2 of the
Securities Act of 1934, as amended.
 
Exhibit 10.9
SECOND ADDENDUM TO THE NIAGEN® SUPPLY AGREEMENT BETWEEN
NECTAR7 LLC AND CHROMADEX, INC.
This Second Addendum (the “Second Addendum”), effective and binding as of the
last date of signing of this Second Addendum (“Second Addendum Effective Date”),
is attached to and forms part of the SUPPLY AGREEMENT (the “Agreement”) dated
August 28, 2015 and the First Addendum dated September 30, 2015, made by and
between ChromaDex, Inc., a California corporation, having a principal place of
business at 10005 Muirlands Blvd, Suite G, Irvine, CA 92618 (“Seller”) and
Nectar7 LLC, a Delaware limited liability company, with principal offices
located at 12526 High Bluff Drive, Suite 210, San Diego, CA 92130 (“Buyer”). To
the extent that any of the terms or conditions contained in this Second Addendum
may contradict or conflict with any of the terms or conditions of the Agreement
or the First Addendum, it is expressly understood and agreed that the terms of
this Second Addendum shall take precedence and supersede the Agreement and First
Addendum.
RECITALS
WHEREAS, the parties desire to further amend the Agreement and First Addendum as
provided herein;
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
 
1.            
Amend the Definitions for “Excluded Field” and “Excluded Products” by replacing
them in their entirety with the following definitions:
 
“Excluded Field” means the Doctor Channel, the Multi-Level Marketing Channel and
the Direct Response Channel and the following retailers or their applicable
operating affiliates (each a “Retailer”): Costco Wholesale Corporation
(“Costco”), Wal-Mart Stores, Inc. (“Walmart”), Walgreens Boots Alliance, Inc.
(“Walgreens”), Meijer, Inc. (“Meijer”), Shopko Stores Operating Co., LLC
(“Shopko”), Publix Super Market’s, Inc. (“Publix”), Ahold U.S.A., Inc.
(“Ahold”), QVC, Inc. (“QVC”), eVine Live, Inc. (“eVine”), HSNi, LLC (“HSN”),
Target Corporation (“Target”), but excluding CVS locations in Target Stores, The
Kroger Co. (“Krogers”), Wegmans Food Markets, Inc. (“Wegmans”), Ulta Salon,
Cosmetics & Fragrance, Inc. (“Ulta”), Vitacost.com, Inc. (“VitaCost”), the
“Doctor Channel” is defined herein as the sale of nutritional supplements
through licensed healthcare practitioners. The “Multi-Level Marketing Channel”
is defined herein as the sale of the Finished Products through a network of
independent marketing representatives. The “Direct Response Channel” is defined
here in as the marketing and advertising of the Finished Product through direct
response television and radio advertisements of any length or format intended to
reach one or more potential consumers asking such consumers to purchase from or
respond directly to Buyer or Buyer’s agents via a website, telephone number or
other medium to purchase the Finished Products. Additional channels may be added
to this definition of “Excluded Field” at any time by the Seller, in its sole
discretion, upon thirty (30) days prior written notice to Buyer.”
 
“Excluded Products” means topical skincare or cosmetics products, any and all
dietary supplements in the form of an energy shot or a melt (melting or
dissolvable tablet or delivery system), the combination of NIAGEN® with
pterostilbene, the combination of NIAGEN® with Choline and/or Betaine and/or
dimethylglycine (DMG) (all forms), unless the Finished Product is a
multi-vitamin, and Finished Products with “Methyl Donor” claims. Seller may add
additional products to this definition of “Excluded Products”, in its sole
discretion, upon written notice to Buyer; provided, that, such added products do
not impair the rights of Buyer to purchase the Product for the applications set
forth on Exhibit B."
 
 
-1-

 
 
2.            
Amend Section 2 of the Agreement by adding Section 2.3 which states the
following:
 
“2.3              
Right to Sell Limitation. For ninety (90) days from January 8, 2016, Buyer
agrees not to have any discussions with retailers regarding Finished Products.
As consideration for Buyer’s agreement, for one (1) year from the Second
Addendum Effective Date, Buyer shall receive […***…] percent ([…***…]%) of
revenue Seller generates from NIAGEN® sales to […***…].”
3.            
Amend Exhibit B - Exclusivity Rights for Finished Products in the First
Addendum, as they pertain to the Product Application for the combination of
NIAGEN® and collagen. The Minimum Revenues/Obligations “Minimum Revenues” are
amended in that the Minimum Revenue requirement for 2016 is $[…***…] instead of
$[…***…].
4.            
Amend Exhibit B - Exclusivity Rights for Finished Products, as it pertains to
the Product Application for wound healing. The Minimum Revenues/Obligations
“Minimum Revenues” are replaced in its entirety with the language set forth
below and the Term increased from five (5) to ten (10) years.
 
 
***Confidential Treatment Requested

 
-2-
 
 
EXHIBIT B
Exclusivity Rights
Product
 
Product Application
 
 
Term
 
Exclusivity Area/Region
 
Minimum
Revenues/Obligations
“Minimum Revenues”
 
 
 
 
 
 
 
 
 
NIAGEN®
 
Finished Products for wound healing, including prevention and treatment, with
the exception of cosmetics, prescription drugs and Over-the-Counter (OTC)
therapeutic category subtopics: Acne; Dandruff; Seborrheic Dermatitis;
Psoriasis; Skin Protectant; Sunscreen.
 
 
Ten (10) years
 
The world
 
2016: Minimum Revenues are waived but Buyer must continue development and
demonstrate proof of concept to the reasonable satisfaction of Seller by year
end.
2017: Minimum Revenues are waived but Buyer must launch at least one (1)
Finished Product containing the Product.
2018: Minimum Revenue of $[…***…]
2019: Minimum Revenue of $[…***…]
2020: Minimum Revenue of $[…***…]
2021: Minimum Revenue of $[…***…]
2022: Minimum Revenue of $[…***…]
2023: Minimum Revenue of $[…***…]
2024: Minimum Revenue of $[…***…]
2025: Minimum Revenue of $[…***…]
 
Every year thereafter shall be negotiated in good faith.
 

5.            
Amend Exhibit B - Exclusivity Rights for Finished Products, as it pertains to
the Product Application for Dietary Supplement in the form of a table or
capsule. Indonesia shall be added as a country for exclusivity. The Exclusivity
Area/Region shall include the language set forth below.
 
  ***Confidential Treatment Requested
 
-3-

 
 
EXHIBIT B
Exclusivity Rights
 
Product
 
Product Application
 
 
Term
 
Exclusivity Area/Region
 
Minimum
Revenues/Obligations
“Minimum Revenues”
 
 
 
 
 
 
 
 
 
NIAGEN®
 
Dietary Supplement in the form of a tablet or capsule
 
 
Seller launches product within 1 year of Effective Date in each country or loses
exclusivity for that specific country
 
Philippines, Taiwan, Hong Kong (not all of China), Singapore, Indonesia
 
For 6 months from Second Addendum Effective Date, Minimum Revenues are waived
but Buyer must launch at least one Finished Product containing the Product:
 
$[…***…] for Year 1 (Year 1 begins 6 month after the Effective Date)
 
$[…***…] for Year 2
 
$[…***…] for Year 3
 
$[…***…] for Year 4
 
$[…***…] for any single twelve (12) month period between the Second Addendum
Effective Date and 2020.

 
6.            
Amend Exhibit B - Exclusivity Rights for Finished Products, by adding a Product
Application for pets. Buyer shall have exclusivity rights to sell Finished
Products to pets, provided that there is also one (1) third party entitled to
sell Finished Products within the Product Application for pets.
 
  ***Confidential Treatment Requested
 
-4-

 
 
EXHIBIT B
Exclusivity Rights
 
Product
 
Product Application
 
 
Term
 
Exclusivity Area/Region
 
Minimum
Revenues/Obligations
“Minimum Revenues”
 
 
 
 
 
 
 
 
 
NIAGEN®
 
Finished Products for pets, with the exception of one (1) third party who may
also sell Finished Products within this Product Application
 
Three (3) years
 
The world
 
2016: Minimum Revenues of $[…***…]
2017: Minimum Revenues of $[…***…]
2018: Minimum Revenue of $[…***…]
 
Every year thereafter shall be negotiated in good faith.

 
7.            
Amend Exhibit B - Exclusivity Rights for Finished Products, as it pertains to
the Product Application for sports hydration beverages to include energy drinks
and waters, including vitamin waters.
 
 
  ***Confidential Treatment Requested
 
-5-

 
 
EXHIBIT B
Exclusivity Rights
 
 
Product
 
Product Application
 
 
Term
 
Exclusivity Area/Region
 
Minimum
Revenues/Obligations
“Minimum Revenues”
 
 
 
 
 
 
 
 
 
NIAGEN®
 
Sports hydration beverages, energy drinks, and waters, including vitamin waters
all with a Nutrition Facts label and a net quantity contents greater than 2 oz.
 
 
1 Year
 
United States
 
Meet with 1 potential customer and have made meaningful progress toward deal to
the reasonable satisfaction with Seller within 90 days of the Second Addendum
Effective Date.
 
Exclusivity rights and obligation for each category will be negotiated in good
faith upon signed supply deal.

 
 
8.            
All other terms and conditions of the Agreement and First Addendum remain the
same.
 
9.           
This Second Addendum may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.  Facsimile, Portable Document Format (PDF) or photocopied
signatures of the Parties will have the same legal validity as original
signatures.
 
IN WITNESS WHEREOF, the parties have executed this Second Addendum by their duly
authorized representatives for good and valuable consideration.
 
 CHROMADEX, INC.     

 
 NECTAR7 LLC
 
 
 
By: /s/ Troy Rhonemus
Name: Troy Rhonemus
Title: COO
Date: 1/28/2016
 
By: /s/ David D’Arcangelo
Name: David D’Arcangelo

Title: Manager
Date: 1/28/16

 
 
 
 
-6-
